l
I
                   ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeal of --                                  )
                                                  )
    CDM/CAPE, JV                                  )      ASBCA No. 61412
                                                  )
    Under Contract No. F A6643-08-D-0004          )

    APPEARANCES FOR THE APPELLANT:                       Kevin P. Mullen, Esq.
                                                         James A. Tucker, Esq.
                                                          Morrison Foerster LLP
                                                          Washington, DC

    APPEARANCES FOR THE GOVERNMENT:                      Jeffrey P. Hildebrant, Esq.
                                                          Air Force Deputy Chief Trial Attorney
                                                         Isabelle P. Cutting, Esq.
                                                          Trial Attorney

                    OPINION BY ADMINISTRATIVE JUDGE THRASHER

           The parties have resolved their dispute and request that the Board enter judgment
    in favor of appellant.

           It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
    parties' joint motion for a consent judgment, that the appeal is sustained. In the nature of
    a consent judgment, the Board makes a monetary award to appellant in the amount of
    $42,636.46. This amount is inclusive of interest. No further interest shall be paid.

           Dated: September 6, 2018




                                                        oministrattve Judge
                                                        hairman
                                                       Armed Services Board
                                                       of Contract Appeals

    (Signatures continued)
 I concur                                         I concur




 RICHARD SHACKLEFORD                             OWEN C. WILSON
 Administrative Judge                            Administrative Judge
 Vice Chairman                                   Vice Chairman
 Armed Services Board                            Armed Services Board
 of Contract Appeals                             of Contract Appeals



     I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 61412, Appeal of
CDM/CAPE, JV, rendered in conformance with the Board's Charter.

      Dated:




                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals            I



                                            2